--------------------------------------------------------------------------------


AGREEMENT FOR MANAGEMENT SERVICES
 
AGREEMENT FOR MANAGEMENT SERVICES("Agreement"), entered into and effective as of
Nov. 15, 2017 between Kelvin Medical Incorporated ("Company"), and William
Mandel ("Manager").
 
1. Services, Duties and Acceptance
 
1.1 Company hereby engages the Manager for the Term (as defined in Section 2
hereof) to render services in an executive capacity to Company and to the
subsidiaries of Company engaged in business with and in connection with the
Company and to devote his best efforts to the affairs of the Company and to
perform such duties as Manager as he shall reasonably be directed to perform by
officers of the Company.
 
1.2 Manager hereby accepts such contract for services and agrees to render such
services as described herein. During the term of his contract, Manager will not
render any services for others that will, or potentially could, conflict with
the business of the Company, nor will Manager conduct any business which could
conflict with the business of the Company, nor will Manager render any services
to any customer of the Company outside of the duties expressed herein.
 
1.3 Manager's duties includes some, but not all, of the following:  Manager
shall act as President of the Company and will oversee the day to day running of
the Company, the managing of any hired Managers, the filing of public documents
for the purpose of compliance with regard to running a public company, travel
from time to time as is necessary, and any other duty required of Manager to
insure that the Company runs smoothly.
 
2. Term of Agreement
 
2.1 The term of Manager's contract for services pursuant to this Agreement (the
"Term") shall begin on Nov. 15, 2017, and shall be for a term of twelve months,
which may be renewable for six months upon mutual agreement and is subject to
the provisions of Article 4 of this Agreement providing for earlier termination
of Manager's employment in certain circumstances.



3. Compensation
 
3.1 As compensation for all services rendered pursuant to this Agreement,
Company shall issue Manager $1,000 monthly cash consideration until Jan 1, 2018.
Beginning Jan 1, 2018 the cash consideration shall be increased to $2000 monthly
cash consideration.
 
3.2 Company shall pay or reimburse Manager for all necessary and reasonable
expenses incurred or paid by Manager in connection with the performance of
services under this Agreement upon presentation of expense statements or
vouchers or such other supporting information as it from time to time requests
evidencing the nature of such expense, and, if appropriate, the payment thereof
by Manager, and otherwise in accordance with Company procedures from time to
time in effect.  Manager shall request authorization from the Board for expenses
over $500.00.
 
3.3 During the Term, Manager shall be entitled to participate in any group
insurance, qualified pension, hospitalization, medical health and accident,
disability, or similar plan or program of the Company now existing or hereafter
established to the extent that he is eligible under the general provisions
thereof. Notwithstanding anything herein to the contrary, however, Company shall
have the right to amend or terminate any such plans or programs at its
discretion.



 
1

--------------------------------------------------------------------------------



 
 
4. Termination
 
4.1 Disability. If Manager shall be prevented from performing Manager's usual
duties for a period of 3 consecutive months, or for shorter periods aggregating
more than 4 months in any 12 month period by reason of physical or mental
disability, total or partial, (herein referred to as "disability"), Company
shall nevertheless continue to pay full salary up to and including the last day
of the third consecutive month of disability, or the day on which the shorter
periods of disability shall have equaled a total of 4 months, but Company may at
any time or times on or after such last day (but before the termination of such
disability), elect to terminate this Agreement upon written notice to Manager,
effective on such 1st day, without further obligation or liability to Manager,
except for any compensation accrued hereunder but not yet paid. If Company does
not so elect, this Agreement shall remain in full force and effect.
 
4.2 Death. In the event of Manager's death during the Term, this Agreement shall
automatically terminate, except that (a) Manager's estate shall be entitled to
receive the compensation provided for hereunder to the last day of the month in
which Manager's death occurs; and (b) such termination shall not affect any
amounts payable as insurance or other death benefits under any plans or
arrangements then in force or effect with respect to Manager.
 
4.3 Specified Cause. Company may at any time during the Term, by notice,
terminate the employment of Manager for malfeasance, misfeasance, or nonfeasance
in connection with the performance of Manager's duties, the cause to be
specified in the notice of termination. Without limiting the generality of the
foregoing, the following acts during the Term shall constitute grounds for
termination of employment hereunder:



4.3.1 Any willful and intentional act having the effect of injuring the
reputation, business, business relationships of Company or its affiliates;
 
4.3.2 Conviction of or entering a plea of nolo contendere to a charge of a
felony or a misdemeanor involving moral turpitude;
 
4.3.3 Material breach of covenants contained in this Agreement; and
 
4.3.4 Repeated or continuous failure, neglect, or refusal to perform Manager's
duties hereunder.
 
5. Protection of Confidential Information
 
5.1 In view of the fact that Manager's work as Manager of Company will bring
Manager into close contact with many confidential affairs of the Company and its
affiliates, including matters of a business nature, such as information about
costs, profits, markets, sales, and any other information not readily available
to the public, and plans for future developments, Manager agrees:
 
5.1.1 To keep secret all confidential matters of Company and its affiliates and
not to disclose them to anyone outside of Company, either during or after
Manager's employment with Company, except with Company's written consent; and
 
5.1.2 To deliver promptly to Company on termination of Manager's employment by
Company, or at any time Company may so request, all memoranda, notes, records,
reports, and other documents (and all copies thereof) relating to Company's and
its affiliates' businesses which Manager may then possess or have under the
Manager's control.



 
2

--------------------------------------------------------------------------------



 
6. Ownership of Results of Services:
 
6.1 Company shall own, and Manager hereby transfers and assigns to it, all
rights of every kind and character throughout the work, in perpetuity, in and to
any material and/or ideas written, suggested, or submitted by Manager hereunder
and all other results and proceeds of Manager's services hereunder, whether the
same consists of literary, dramatic, mechanical or any other form of works,
themes, ideas, creations, products, or compositions. Manager agrees to execute
and deliver to Company such assignments or other instruments as Company may
require from time to time to evidence its ownership of the results and proceeds
of Manager's services.
 
7. Notices:
 
7.1 All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, or mailed
first-class, postage prepaid, as follows:
 
To Manager:
William Mandel
10930 Skyranch Place
Nevada City, CA 95959
 
To Company:
Kelvin Medical Inc.
P.O. Box 1925
Nevada City, CA 95959
or as such other address as either party may specify by written notice to the
other as provided in this Section 7.1.



8. General
 
8.1 It is acknowledged that the rights of Company under this Agreement are of a
special, unique, and intellectual character which gives them a peculiar value,
and that a breach of any provision of this Agreement (particularly, but not
limited to, the exclusivity provisions hereof and the provisions of Article 5
hereof), will cause Company irreparable injury and damage which cannot be
reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which Company may have in the
premises, Manager specifically agrees that Company shall be entitled to seek
injunctive relief to enforce and protect its rights under this Agreement.
 
8.2 This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes all prior agreements, arrangements, and
understandings. Nothing herein contained shall be construed so as to require the
commission of any act contrary to law and wherever there is any conflict between
any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements. Without limiting the
generality of the foregoing, in the event that any compensation or other monies
payable hereunder shall be in excess of the amount permitted by any such
statute, law, ordinance, or regulation, payment of the maximum amount allowed
thereby shall constitute full compliance by Company with the payment
requirements of this Agreement.
 
8.3 No representation, promise, or inducement has been made by either party that
is not embodied in this Agreement, and neither party shall be bound by or liable
for any alleged representation, promise, or inducement not so set forth. The
section headings contained herein are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.



 
3

--------------------------------------------------------------------------------



 
8.4 The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors, and assigns. This
Agreement, and Manager's rights and obligations hereunder, may not be assigned
by Manager. Company may assign its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its business and assets. Company may also assign this
Agreement to any affiliate of Company; provided, however, that no such
assignment shall (unless Manager shall so agree in writing) release Company of
liability directly to Manager for the due performance of all of the terms,
covenants, and conditions of this Agreement to be complied with and performed by
Company. The term "affiliate", as used in this agreement, shall mean any
corporation, firm, partnership, or other entity controlling, controlled by or
under common control with Company. The term "control" (including "controlling",
"controlled by", and "under common control with"), as used in the preceding
sentence, shall be deemed to mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, firm, partnership, or other entity, whether through ownership of
voting securities or by contract or otherwise.
 
8.5 This Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provisions hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
 
8.6 This Agreement shall be governed by and construed according to the laws of
the State of Nevada applicable to agreements to be wholly performed therein.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.



Kelvin Medical Inc.
 
/s/William Mandel
_____________________
By: William Mandel
Date:  November 15, 2017


 